[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS
                                                                 FILED
                     FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                               AUG 6, 2007
                             No. 06-16585                    THOMAS K. KAHN
                         Non-Argument Calendar                   CLERK
                       ________________________

                        Agency Nos. A96-271-426
                             A96-271-427

GUSTAVO ADOLFO RESTREPO-VELASQUEZ,
LUZ ALBA BEDOYA BEDOYA,
ALEJANDRA RESTREPO BEDOYA,
SANTIAGO RESTREPO BEDOYA,

                                                                   Petitioners,

                                  versus

U.S. ATTORNEY GENERAL,

                                                                  Respondent.

                       ________________________

                  Petition for Review of a Decision of the
                       Board of Immigration Appeals
                       _________________________

                             (August 6, 2007)

Before TJOFLAT, BIRCH and PRYOR, Circuit Judges.

PER CURIAM:
      Gustavo Adolfo Restrepo-Velasquez, a native and citizen of Colombia,

petitions for review of the order of the Board of Immigration Appeals that denied

his motion to reopen his application for asylum and withholding of removal.

Restrepo-Velasquez argues that the BIA abused its discretion when it denied his

motion to reopen without considering the newly offered evidence. Because the

evidence offered was not material, we deny the petition.

      The IJ denied Restrepo-Velasquez’s application for asylum because

extortion, not political persecution, motivated the incidents Restrepo-Velasquez

alleged. Restrepo-Velasquez filed two motions to reopen alleging he had new

evidence that established that he would be persecuted if returned to Colombia.

Both were denied. Restrepo-Velasquez appeals the denial of the second motion to

reopen.

      We review the denial of a motion to reopen removal proceedings for an

abuse of discretion. Ali v. U.S. Att’y Gen., 443 F.3d 804, 808 (11th Cir. 2006).

“Our review is limited to determining whether there has been an exercise of

administrative discretion and whether the ma[nn]er of exercise has been arbitrary

or capricious.” Id. (internal quotation marks and citations omitted). The BIA may

grant a motion to reopen if the movant presents new evidence that is material and

was not available and could not have been discovered or presented at the removal

hearing. See 8 C.F.R. § 1003.2(c)(1). A petitioner is ordinarily permitted to file
                                          2
one motion to reopen within 90 days of the date of the final order of removal, see 8

U.S.C. § 1229a(c)(7)(C)(i), but the time and numerical limitations do not apply to

the filing of a motion to reopen based on changed country conditions if the motion

is supported by evidence that is “material and was not available and would not

have been discovered or presented at the previous proceeding,” 8 U.S.C. §

1229a(c)(7)(C)(ii); see also 8 C.F.R. § 1003.2(c)(3)(ii).

      The BIA did not abuse its discretion when it denied the second motion to

reopen. Contrary to Restrepo-Velasquez’s contention, the BIA considered the new

evidence and found that it was not material because it did not establish that

Restrepo-Velasquez was being persecuted on account of a protected ground. We

agree. None of the new evidence establishes a connection between the alleged

persecution and Restrepo-Velasquez’s political opinion.

      Restepo-Velasquez’s petition for review is

      DENIED.




                                          3